DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
 Allowable Subject Matter
Claims 1-20 are allowed. 101 rejection has been withdrawn based on the amendments. The examiner agrees with the arguments are pages 12 and 13 of the response that the claims recite subject matter that is not a judicial exception.

Schultz (US 9636573 B1) discloses selling virtual items to users through a shop interface in an online game, but provides minimal details regarding payment processing. Hamick (US 20120330785 A1) discloses selling virtual items to users, but is particularly focused on users with multiple accounts relating to a plurality of games. Zhang (US 20180114240 A1) discloses payment for virtual goods using an electronic voucher. Pagan (US 20090119188 A1) focuses on a platform for exchange of virtual items.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687